DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8, 9 and 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “said rotation axis and said longitudinal axis being substantially perpendicular to a plane parallel to a surface in which, in use, the supporting element is arranged, or parallel to a horizontal line” in lines 15-17.  In particular, this appears to mean that “said rotation axis and said longitudinal axis being … parallel to a horizontal line”.  However, the specification and drawings suggest that the rotation axis A1 and longitudinal axis A2 are parallel to a vertical line rather than a horizontal line.  Thus, there is a conflict between the claim and the specification.  It has been held that, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).   In this case, the examiner has interpreted the claim to mean “said rotation axis and said longitudinal axis being substantially perpendicular to a plane parallel to a surface in which, in use, the supporting element is arranged, or parallel to a vertical line.”
	Claims 2-5, 8, 9 and 11-13 depend on claim 1 and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,806,695 issued to Sato et al. (“Sato”) in view of U.S. Patent 5,453,380 issued to Poole et al. (“Poole”).

As for claim 1, Sato discloses a process for sampling the headspace, comprising the steps of:
(i) preparing a container (100) containing a substance in a liquid phase, a substance in a gaseous phase, a substance to be analyzed initially at least partially contained in the substance in the liquid phase (col. 5, lines 15-18);
(ii) constraining said container (100) to a supporting element (34) rotatable around a rotation axis (at 36);
(iii) rotating said supporting element (34) at an angular velocity (col. 5, lines 41-43);
(iv) stopping the rotation of said supporting element (col. 5, lines 41-43);
 (v) collecting a sample of the substance to be analyzed, in the gaseous phase (col. 5, lines 43-46).
Sato does not explicitly disclose that the substance in the liquid phase has a contact surface contacting the substance in the gaseous phase and that the angular velocity is such as to tilt said contact surface by an angle of at least 20 degrees with respect to a plane parallel to a bearing surface of the supporting element.
However, Poole discloses a substance in a liquid phase that has a contact surface contacting a substance in a gaseous phase (col. 4, lines 6-17) and that an angular velocity is such as to tilt a contact surface by an angle of at least 20 degrees (See Figs. 6A and 6C) with respect to a horizontal plane (col. 4, lines 9-12 and Fig. 6A; and col. 4, lines 21-24 and Fig. 6C).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the process of Sato by including the contact surface and angular velocity as disclosed by Poole in order to allow increase the rate at which components of interest come into equilibrium and allow the use of gaseous solvents (Poole: col. 1, lines 45-52 and col. 4, lines 6-7 and col. 4, lines 27-29).
Sato as modified by Poole discloses:
(i) preparing a container (Sato: 100) containing a substance in the liquid phase, a substance in the gaseous phase, a substance to be analyzed initially at least partially contained in the substance in the liquid phase (Sato: col. 5, lines 15-18), wherein the substance in the liquid phase has a contact surface contacting the substance in the gaseous phase (Poole: col. 4, lines 6-17);
 (ii) constraining said container (Sato: 100) to a supporting element (Sato: 34) rotatable around a rotation axis (Sato: at 36);
(iii) rotating said supporting element (Sato: 34) at an angular velocity such as to tilt a contact surface by an angle of at least 20 degrees (Poole: See Figs. 6A and 6C) with respect to a plane parallel to bearing surface of the supporting element (Sato: 34);
(iv) stopping the rotation of said supporting element (Sato: col. 5, lines 41-43);
 (v) collecting a sample of the substance to be analyzed, in the gaseous phase (Sato: col. 5, lines 43-46).
wherein the container (Sato: 100) has a longitudinal axis (Sato: along 71 in Fig. 2) substantially parallel to the rotation axis (Sato: see Fig. 2), said rotation axis and said longitudinal axis being substantially perpendicular to a plane parallel to a surface (Sato: top of 90) in which, in use, the supporting element (Sato: 34) is arranged, or parallel to a vertical line;
wherein the rotation axis (Sato: at 36) of the supporting element (Sato: 34) does not cross said container (Sato: i.e. the container is not located at 36).
Sato as currently modified by Poole does not explicitly disclose that, in said step (iii), the supporting element is rotated for at least 1 second.
However, Poole discloses that the container is rotated for an undisclosed amount of time so that a thin film is formed and so that lighter and heavier constituents can be separated (Poole: col. 4, lines 9-12 and lines 20-24).  Furthermore, Applicant has not disclosed that  rotating for the claimed amount of time provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the combination of Sato and Poole and applicant’s invention to perform equally well with either the undisclosed time of rotation of Poole or the claimed time period because both time periods would perform the same function of forming a thin film and separating lighter and heavier constituents.  Furthermore, one having ordinary skill in the art would have optimized the duration of the rotation time to ensure that a thin film can be formed and so that lighter and heavier constituents can be separated. See MPEP 2144.05 (II)(A).  
Therefore, it would have been prima facie obvious to modify the combination of Sato and Poole to obtain the invention with the specified rotation time because such a modification would have been considered a mere design consideration or mere routine optimization which fails to patentably distinguish over the prior art of Sato and Poole.
Sato as modified by Poole discloses that, in said step (iii), the angular velocity of said supporting element exceeds 1 revolution per second (Poole: col. 3, lines 20-22).

As for claim 2, Sato as modified by Poole discloses the process according to claim 1 (see the rejection of claim 1 above).
Sato as modified by Poole does not explicitly disclose that, in said step (iii), said supporting element performs at least one complete revolution.
However, Poole discloses that the container is rotated for an undisclosed number of revolutions so that a thin film is formed and so that lighter and heavier constituents can be separated (Poole: col. 4, lines 9-12 and lines 20-24).  Furthermore, Applicant has not disclosed that  rotating for the claimed number of revolutions provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the combination of Sato and Poole and applicant’s invention to perform equally well with either the undisclosed number of revolutions of Poole or the claimed at least one revolution because both numbers of revolutions would perform the same function of forming a thin film and separating lighter and heavier constituents.  Furthermore, one having ordinary skill in the art would have optimized the number of revolutions to ensure that a thin film can be formed and so that lighter and heavier constituents can be separated. See MPEP 2144.05 (II)(A).  
Therefore, it would have been prima facie obvious to modify the combination of Sato and Poole to obtain the invention with the specified number of revolutions because such a modification would have been considered a mere design consideration or mere routine optimization which fails to patentably distinguish over the prior art of Sato and Poole.

As for claim 8, Sato as modified by Poole discloses that, wherein, in said step (iii), the contact surface is tilted by at least 30 degrees (Poole: Figs. 6A and 6C), or by an angle (α) maximizing the size of the contact surface without allowing the contact between the liquid and the cap of the container.

As for claim 9, Sato as modified by Poole discloses that said supporting element is placed inside a heated housing (Sato: 30) and, at least in said step (ii), the temperature inside said heated element is between 20 and 300 °C (Sato: col. 52-54).

As for claim 11, Sato as modified by Poole discloses the Process according to claim 1 (see the rejection of claim 1 above) and that, in said step (ii), the longitudinal axis of said container (Sato: 100) is placed at a distance (r) from the rotation axis (through 36) of said supporting element (see Fig. 2).
Sato as modified by Poole does not explicitly disclose the distance (r) being greater than 2 cm.
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this case, one having ordinary skill in the art would have expected the constraining and rotating steps to function equally well with the undisclosed distance of Sato and Poole or the claimed 2 cm or more.  Furthermore, Applicant has note disclosed that providing a distance of greater than 2 cm provides an advantage, is used for a particular purpose, or solves a stated problem.  
Therefore, it \would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the distance of Sato and Poole to be the claimed distance because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sato and Poole.

As for claim 12, Sato as modified by Poole discloses that said rotation axis (through 36) is substantially vertical (see Fig. 2).

As for claim 13, Sato as modified by Poole discloses a device for sampling a headspace, comprising a supporting element (Sato: 34) rotatable around a rotation axis, provided with one seat (Sato: 33) to accommodate a container so that, in use, said rotation axis does not cross said container, and configured to carry out the process according to claim 1 (see the rejection of claim 1 above).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,806,695 issued to Sato et al. (“Sato”) in view of U.S. Patent 5,453,380 issued to Poole et al. (“Poole”) as applied to claim 1, further in view of U.S. Patent 10,156,555 issued to Falkenstein (“Falkenstein”).

As for claim 3, Sato as modified by Poole discloses the Process according to claim 1 (see the rejection of claim 1 above).
Sato as modified by Poole does not disclose that, in said step (iii), the rotation is stopped or slowed down and subsequently restarted at least once.
However, Falkenstein discloses a rotation that is stopped or slowed down and subsequently restarted at least once (col. 14, lines 30-33).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the process of Sato and Poole by stopping and restarting the rotation as disclosed by Falkenstein in order to release more gases from the liquid (Falkenstein: col. 14, lines 30-33).

As for claim 4, Sato as modified by Poole and Falkenstein discloses the Process according to claim 3 (see the rejection of claim 3 above).
Sato as modified by Poole and Falkenstein does not explicitly disclose that, during said step (iii), each of said stops lasts for a time period between 0.5 and 10 seconds.  
However, Falkenstein discloses that the rotations are stopped so that the direction of rotation can be changed, thus allowing more gases to be released form the liquid (Falkenstein: col. 14, lines 30-33).  Furthermore, Applicant has not disclosed that stopping for the claimed amount of time provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the combination of Sato, Poole and Falkenstein and applicant’s invention to perform equally well with either the undisclosed time of stoppage of Falkenstein or the claimed time period because both time periods would perform the same function of allowing the rotation  direction to be changed, thus allowing more gases to be released form the liquid.
Therefore, it would have been prima facie obvious to modify the combination of Sato, Poole and Falkenstein to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sato, Poole and Falkenstein.

As for claim 5, Sato as modified by Poole discloses the Process according to claim 1 (see the rejection of claim 1 above).
Sato as modified by Poole does not disclose that, in said step (iii), the rotation direction is reversed at least once.
However, Falkenstein discloses a rotation direction that is reversed at least once  (col. 14, lines 30-33).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the process of Sato and Poole by reversing the rotation direction as disclosed by Falkenstein in order to release more gases from the liquid (Falkenstein: col. 14, lines 30-33).

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
On page 7 of the Remarks, Applicant argues that Poole does not fill the gaps of the claimed rotation time and the claimed angular velocity.  However, the examiner notes that the modification of Sato and Poole fills those gaps.
On page 8 of the Remarks, Applicant argues that one having ordinary skill in the art would not be capable of applying the agitation of Poole to Sato.  The examiner respectfully disagrees.  U.S. Patent Application Publication 2016/0368003 by Vester et al. (“Vester”) shows in Figs. 3 and 4 how containers can be agitated around a vertical axis similar to Sato in order to increase the contact surface of a liquid in a manner similar to Poole.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853